DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 02/25/2022.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5. 	Claims 1, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, last two lines, Applicant claims “wherein a second portion of the current flow through the second portion of the standby supply regulator (206) is provided to the second portion of the standby supply regulator”, is indefinite, since it is not clear how can “a second portion of the current” flowing through “the second portion of the standby supply regulator” is provided TO “the second portion of the standby supply regulator. 
Regarding claim 18, last two lines, Applicant claims, “providing, by the second portion of the standby supply regulator, a second portion of the current flow to the second portion of the standby supply regulator”, is indefinite, since it TO “the second portion of the standby supply regulator. 
[NOTE PETRAINING TO BOTH CLAIMS 1 & 18: it seems like the internal regulator (214 of Fig. 2B) is a shunt regulator with a first portion of the current being supplied at the output (232 of Fig. 2B) and the second portion of the current being shunted through the transistor (258 of Fig. 2B) of Applicant’s drawings.  Hence, Examiner requests that the language need to be drafted in a clearer manner to describe this feature. This is the interpretation taken for proposed 103 rejection below].
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	Claims 1-11, 15-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (“Verma”, US Pub 2017/0102752), in view of Michallick et al. (“Michallick”, US Pub 2009/0039847)
Regarding claims 1, 15, Varma teaches (Fig. 1A) a system for integrated battery supply regulation (paragraph 0004 teaches that the device may be powered by a battery), comprising: 
a standby supply regulator (125n and 160 are power regulators which can supply power in a high-power mode or a lower power mode which can be considered a standby supply regulator in paragraph 0016) configured to receive an input voltage from a power supply (150) and provide an output voltage to an integrated circuit (cores/wake up circuit 120 of IC 110), wherein the standby supply regulator comprises: 
a first portion (160) of the standby supply regulator (125n and 160) that is external to the integrated circuit (cores 120 of IC 110), and 
a second portion (125n) of the standby supply regulator (125n and 160) that is internal to the integrated circuit (cores 120 of IC 110), 
the second portion (125n) of the standby supply regulator receiving current flow from the first portion (160) of the standby supply regulator (Para 18-19), 
wherein the second portion (125n) of the standby supply regulator (125n and 160) is configured to selectively adjust the current flow received from the first portion (160) of the standby supply regulator
[paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current, and thereby doing ‘increasing/decreasing’ adjustment of the current flow; Para 29-31].
However, Varma does not specifically teach that a first portion of the current flow through the first portion of the standby supply regulator is provided to the integrated circuit, and wherein a second portion of the current flow through the second portion of the standby supply regulator is provided to the second portion of the standby supply regulator. 
However, Michallick, teaches (Fig. 1; ‘an internal linear voltage regulator 100 being 2nd portion of the standby supply regulator’, formed on an IC chip; Para 21. The regulator 100 receives current from an ‘external source 102 battery’. Furthermore, a first portion of the current (i.e. Rin 104) flow through the source battery 102 is provided to a load 190 via output node 106)
a first portion (i.e. Rin 104) of the current flow through the first portion of the standby supply regulator is provided to the integrated circuit, and 
wherein a second portion (100 being 2nd portion; Para 21) of the current flow through the second portion of the standby supply regulator is provided to the second portion of the standby supply regulator (through transistor 174). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 2, Verma fails to teach the second portion (125n) of the standby supply regulator (125n $ 160; Para 16) comprises a shunt voltage regulator.
However, Michallick teaches the second portion (100) of the standby supply regulator comprises a shunt voltage regulator (Para 16).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 4, Verma teaches the second portion (125n) of the standby supply regulator (125n, 160; Para 16) is configured to increase current flow through the first portion (160) of the standby supply regulator to reduce the output voltage to the integrated circuit (cores 120 of IC 110).
[paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current, and thereby doing ‘increasing/decreasing’ adjustment of the current flow; Para 29-31].
Regarding claim 5, Verma teaches the second portion (125n) of the standby supply regulator (125n, 160; Para 16) is configured to decrease current flow through the first portion (125n) of the standby supply regulator to increase the output voltage to the integrated circuit (cores 120 of IC 110).
[paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current, and thereby doing ‘increasing/decreasing’ adjustment of the current flow; Para 29-31].
Regarding claim 7, Verma teaches the second portion (125n) of the standby supply regulator (125, 160; Para 16) is configured to adjust the second portion of the current flow.
[paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current, and thereby doing ‘increasing/decreasing’ adjustment of the current flow; Para 29-31].
However, Verma fails to explicitly teach the second portion of the standby supply regulator is configured to selectively adjust the second portion of the current flow.
However, Michallick explicitly teaches the second portion (100) of the standby supply regulator is configured to selectively adjust (i.e. using 170 and 174) the second portion of the current flow.

Regarding claim 8, Verma teaches the first portion (160) of the standby supply regulator (125n, 160); except that 1st portion comprises a resistor.
However, Michallick teaches the first portion (104) of the standby supply regulator (100) comprises a resistor (Rin is 104).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 9, Verma fails to teach the resistor is configured to dissipate an amount of power proportional to a difference between the input voltage and the output voltage.
However, Michallick teaches the resistor (Rin 104) is configured to dissipate an amount of power (on node 106, when 174=off) proportional to a difference between the input voltage (102) and the output voltage (Vout on 106).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
claim 10, Verma teaches the second portion (125n) of the standby supply regulator (125n, 160); except for that 2nd portion comprises a voltage reference circuit and a voltage divider, and a differential amplifier.
However, Michallick teaches the second portion of the standby supply regulator (100) comprises a voltage reference circuit (120) and a voltage divider (130), and a differential amplifier (170).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 11, Verma fails to teach the second portion of the standby supply regulator (125n) further comprises a current bypass shunt controlled by the differential amplifier.
However, Michallick teaches the second portion of the standby supply regulator (100) further comprises a current bypass shunt (174) controlled by the differential amplifier (170).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 16, Verma teaches the input voltage (150) is at least an order of magnitude greater than the output voltage (Core 120).
[paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current as taught in paragraph 0029-0031].
claim 18, Varma teaches (Fig. 1A) a method for integrated battery supply regulation (paragraph 0004 teaches that the device may be powered by a battery), comprising:
receiving, 
by a first portion (160) of a standby supply regulator (125n and 160 are power regulators which can supply power in a high-power mode or a lower power mode which can be considered a standby supply regulator in paragraph 0016), 
a current flow from a power supply (150) at a first voltage, 
the first portion (160) of the standby supply regulator 
external to an integrated circuit (cores 120 of IC 110); 
receiving, 
by a second portion (125n) of the standby supply regulator (125n, 160) 
that is internal to the integrated circuit (cores 120 of IC 110), 
the current flow from the first portion (160) of the standby supply regulator (125n, 160);
adjusting, 
by the second portion (125n) of the standby power supply regulator (125n, 160), 
the current flow received from the first portion (160) of the standby supply regulator (125n, 160; Para 18-19);
providing, 
by the second portion (125n) of the standby supply regulator (125n, 160), 
a first portion (160) of the current flow to the integrated circuit (cores 120 of IC 110) at a second voltage (125n output).
[paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current, and thereby doing ‘increasing/decreasing’ adjustment of the current flow; Para 29-31].
However, Verma fails to teach providing, by the second portion of the standby supply regulator, a second portion of the current flow to the second portion of the standby supply regulator.
However, Michallick teaches (Fig. 1; ‘an internal linear voltage regulator 100 being 2nd portion of the standby supply regulator’, formed on an IC chip; Para 21. The regulator 100 receives current from an ‘external source 102 battery’. Furthermore, a first portion of the current (i.e. Rin 104) flow through the source battery 102 is provided to a load 190 via output node 106)
providing, 
by the second portion (100 being 2nd portion; Para 21) of the standby supply regulator, 
a second portion of the current flow to the second portion of the standby supply regulator (through transistor 174). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 19, Verma fails to explicitly teach the first portion (160) of the standby supply regulator comprises a resistor, wherein the first portion of the standby supply regulator dissipates an amount of power proportional to the current flow multiplied by a difference between the first voltage and the second voltage.
a resistor (Rin, 104), wherein the first portion (Rin 104) of the standby supply regulator (100) dissipates an amount of power proportional to the current flow multiplied by a difference between the first voltage (102) and the second voltage (using 174).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 20, Verma fails to teach adjusting the second portion (125n) of the current flow comprises: increasing the second portion of the current flow to reduce the second voltage, or decreasing the second portion of the current flow to increase the second voltage.
However, Michallick teaches adjusting (Para 21) the second portion (100) of the current flow comprises: increasing the second portion of the current flow to reduce the second voltage (using 174 operation), or decreasing the second portion of the current flow to increase the second voltage (using 174 operation).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 21, Varma teaches (Fig. 1A) a system comprising (standby supply regulators: 125n and 160 are power regulators which can supply power in a high-power mode or a lower power mode which can be considered a standby supply regulator; Para 16): 
a printed circuit board (PCB) configured (multi-core IC processor 110 are known to be built on a PCB board)
to receive an input voltage from a power supply (150; Para 4 powered by battery) and 
provide an output voltage to an integrated circuit (cores 120 of IC 110), 
wherein the PCB comprises: 
a first portion (160) of the PCB that is external to the integrated circuit (cores 120 of IC 110) and 
a second portion (125n) of the PCB that is internal to the integrated circuit (cores 120 of IC 110),
the second portion (125n) of the PCB receiving current flow from the first portion (160) of the PCB, 
wherein the second portion (125n) of the PCB is configured to selectively adjust the current flow received from the first portion (160) of the PCB, [paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current, and thereby doing ‘increasing/decreasing’ adjustment of the current flow; Para 29-31], and
wherein a first portion (160) of the current flow through the first portion of the PCB (110) is provided to the integrated circuit (cores 120 of IC 110). 
However, Verma fails to teach wherein a second portion of the current flow through the second portion of the PCB is provided to the second portion of the PCB.
However, Michallick, teaches (Fig. 1; ‘an internal linear voltage regulator 100 being 2nd portion of the standby supply regulator’, formed on an IC chip; Para 21. The regulator 100 receives current from an ‘external source 102 battery’. Furthermore, a first portion of the current (i.e. Rin 104) flow through the source battery 102 is provided to a load 190 via output node 106) wherein a second portion (100’ Para 21) of the current flow through the second portion of the PCB (since, it is old and established technique to use PCB board for any circuit design, i.e. like 100 which is a 4-is provided to the second portion of the PCB(through transistor 174). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
Regarding claim 22, Verma teaches the second portion (125n) of the PCB (110) is configured to selectively adjust the second portion of the current flow, except that current flowing through the second portion.
[paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current, and thereby doing ‘increasing/decreasing’ adjustment of the current flow; Para 29-31].
However, Michallick teaches the second portion (100) of the PCB is configured to selectively adjust (using 174) the second portion of the current flow through the second portion.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the internal voltage regulator of Varma as a shunt voltage regulator as taught by Michallick for providing a steady output DC voltage that requires a simple circuit that does not require complex switching circuitry, as taught by Michallick (abstract). 
8. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verma (US Pub 2017/0102752), in view of Michallick (US Pub 2009/0039847) and Sevic et al. (“Sevic”, US Pub 2018/0152099).
Regarding claim 12, Verma and Michallick fail to teach a low pass filter (shunt capacitor /Cext) connected to the first portion of the standby supply regulator.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Verma and Michallick’ s device to include a low pass filter (i.e. in low pass filter it is well known to have a resistor and capacitor series connection) connected to the 1st portion of the standby supply regulator, as disclosed by Sevic, as doing so would have reduced any impending input impedance of the regulator, as taught by Sevic (para 22 and abstract).
9. 	Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US Pub 2017/0102752), in view of Michallick (US Pub 2009/0039847), Sevic (US Pub 2018/0152099) and Yasuhara (US Pat 10340790).
Regarding claim 13, Verma, Michallick and Sevic fail to teach the low pass filter comprises a shunt capacitor.
However, Yasuhara teaches the low pass filter (Fig. 2, resistor Resr series connection with capacitor C internal) comprises a shunt capacitor (shunting operation is done by having C internal connected to Vss/ground, Also, it is understood that Resr’s other end is coupled to Vin via 202).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Verma, Michallick and Sevic’s low pass filter comprising a shunt capacitor (i.e. by having capacitor grounded), as disclosed by Yasuhara, as doing so would have provided an improved input shunting capacity before reaching the load, as taught by Yahsura (abstract).
10. 	Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US Pub 2017/0102752), in view of Michallick (US Pub 2009/0039847), and Dunipace (US Pat 7196501).
claims 14, 17, Verma, Michallick fail to teach a transient voltage suppressor (for operational voltage limit) connected to each of the first portion (Rreg) of the standby supply regulator.
However, Dunipace (Fig. 9; col.3 L44-col. 4 L26 and col. 6 L34-48) teaches the second portion (Fig. 9; ‘R3, D6, Q4, D1 and U1’, wherein the diode D6 and Q4 operating as a clamping device, limiting operational voltage, being less then input voltage) of the standby supply regulator (900) and the integrated circuit (IC 901) have an operational voltage limit (i.e. D7 or D6) less than the input voltage (Vin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Verma, Michallick to include a transient voltage suppressor coupling to the path between first portion and second portion of the regulator, as disclosed by Dunipace, as doing so would have prevented any reverse current flow while clamping down any extra unnecessary voltage signal in a limited version, thus providing a safe and stable output overall operation and keeping the IC safely working, as taught by Dunipace (col. 1 L12-61).
Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/25/2022


	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839